Exhibit 10.34


AGREEMENT FOR RESTRICTED STOCK AWARD
FOR NON-EMPLOYEE DIRECTORS


This Agreement for Restricted Stock Award (the "Agreement") is between FIRST
FINANCIAL BANCORP., an Ohio Corporation (the "Corporation"), and               
who, as of           , which is the date of this Agreement, is a non-employee
director of First Financial Bancorp. (the "Director"):


WHEREAS, the Corporation established the 2009 Non-Employee Director Stock Plan
(the "Plan") and a Committee of the Board of Directors of the Corporation
designated in the Plan (the "Committee") approved the execution of this
Agreement containing the Restricted Stock Award herein set forth to the Director
upon the terms and conditions hereinafter set forth:


NOW THEREFORE, in consideration of the mutual obligations contained herein, it
is hereby agreed:


 
1.
Award of Restricted Stock.  The Corporation hereby awards to Director as of the
date of this Agreement                     shares of restricted Common Stock of
the Corporation ("Common Stock"), without par value, in consideration of
services to be rendered (the “Award”).



 
2.
Restrictions on Transfer.  The shares of restricted Common Stock so received by
the Director and any additional shares attributable thereto received by the
Director as a result of any stock dividend, recapitalization, merger,
reorganization or similar event are subject to the restrictions set forth herein
and may not be sold, assigned, transferred, pledged or otherwise encumbered
during the Restriction Period, except as permitted hereby.



 
3.
Restriction Period.  The Restriction Period begins as of the date of this
Agreement and, except as otherwise provided in this Agreement or the Plan, all
restrictions on restricted Common Stock granted pursuant to the Award shall end
(and the restricted Common Stock shall thereupon become vested) on the
applicable anniversary date(s) of the date of this Agreement (the "Anniversary
Dates") as set forth below:



Anniversary Date
 
First Eligible to Vest on
 
of this Agreement
 
Indicated Anniversary Date
 
1st anniversary date
    33.33 %
2nd anniversary date
    33.33 %
3rd anniversary date
    33.34 %



Notwithstanding the foregoing, if there has been a Change in Control (as such
term is defined in the Plan), the Restriction Period ends with respect to such
shares of restricted Common Stock in accordance with the Plan.


 
4.
Terms and Conditions.  Awards are subject to the Plan, including, but not
limited to, “Section 7.2 Terms and Condition.”



 
5.
Stock Certificates.



 
(a)
Upon award of the restricted Common Stock to the Director, one or more stock
certificates which evidence such shares of restricted Common Stock will be
issued by the Corporation for the benefit of the Director.  Each such stock
certificate will be deposited with and held by the Corporation or its
agent.  Any such certificate for restricted Common Stock of the Corporation
resulting from any stock dividend, recapitalization, merger, reorganization or
similar event will also be deposited with and held by the Corporation or its
agent.  All such stock certificates and Common Stock evidenced thereby will be
subject to the forfeiture provisions, limitations on transferability and all
other restrictions herein contained.  The Director hereby agrees to deposit with
the Corporation stock powers endorsed by the Director in blank and in such
number as requested by the Corporation.

 
 
1

--------------------------------------------------------------------------------

 
 
 
(b)
All stock certificates for shares of restricted Common Stock issued during the
Restriction Period will bear the following legend:



"The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
First Financial Bancorp. 2009 Non-Employee Director Stock Plan and an Agreement
for Restricted Stock Award.  Copies of such Plan and Agreement are on file at
the offices of First Financial Bancorp., Cincinnati, Ohio."


 
(c)
With regard to any shares of restricted Common Stock which cease to be subject
to restrictions pursuant to Section 3, the Corporation will, within sixty (60)
days of the date such shares cease to be subject to restrictions, transfer
Common Stock for such shares free of all restrictions set forth in the Plan and
this Agreement to the Director or the Director's designee, or in the event of
such Director's death subsequent to expiration of the Restriction Period, to the
Director's legal representative, heir or legatee.



6.
Shareholder's Rights. Subject to the terms of this Agreement, during the
Restriction Period:



 
(a)
The Director will have, with respect to the restricted Common Stock, the right
to vote all shares of the restricted Common Stock received under or as a result
of this Agreement, including shares which are subject to the restrictions on
transfer in Section 2 and to the forfeiture provisions in Section 4 of this
Agreement.



 
(b)
The Director shall not be paid any dividends with respect to the restricted
Common Stock until the Director has become vested in the shares. At the time of
vesting, the Director shall receive a cash payment equal to the aggregate
dividends (without interest) that the Director would have received if the
Director had owned all the shares in which the Director had vested for the
period beginning on the date of grant of those shares, and ending on the date of
vesting. No dividends shall be paid to the Director with respect to any shares
of restricted Common Stock that are forfeited by the Director.



 
(c)
Dividends payable in Common Stock with respect to the restricted Common Stock
during the Restriction Period will be held subject to the vesting of the
underlying restricted Common Stock and then automatically paid in the form of
Common Stock to the Director.



7.
Regulatory Compliance.  The issue of shares of restricted Common Stock and
Common Stock    will be subject to full compliance with all then-applicable
requirements of law and the requirements of the exchange upon which Common Stock
may be traded, as set forth in the Plan.



8.
Withholding Tax.  The Corporation shall have the right to retain or sell without
notice sufficient Common Stock to cover the amount of any federal income tax
required to be withheld with respect to such Common Stock being issued or
vested, remitting any balance to the Director; provided, however, that the
Director shall have the right to provide the Corporation with the funds to
enable it to pay such tax.

 
 
2

--------------------------------------------------------------------------------

 
 
9.
Investment Representation.  The Director represents and agrees that if he or she
is awarded and receives the restricted Common Stock at a time when there is not
in effect under the Securities Act of 1933 a registration statement pertaining
to the shares and there is not available for delivery a prospectus meeting the
requirements of Section 10(A)(3) of said Act, (i) he or she will accept and
receive such shares for the purpose of investment and not with a view to their
resale or distribution, (ii) that upon such award and receipt, he or she will
furnish to the Corporation an investment letter in form and substance
satisfactory to the Corporation, (iii) prior to selling or offering for sale any
such shares, he or she will furnish the Corporation with an opinion of counsel
satisfactory to the Corporation to the effect that such sale may lawfully be
made and will furnish the Corporation with such certificates as to factual
matters as the Corporation may reasonably request, and (iv) that certificates
representing such shares may be marked with an appropriate legend describing
such conditions precedent to sale or transfer.



10.
Federal Income Tax Election.  The Director hereby acknowledges receipt of advice
that, pursuant to current federal income tax laws, (i) he or she has thirty (30)
days in which to elect to be taxed in the current taxable year on the fair
market value of the restricted Common Stock in accordance with the provisions of
Internal Revenue Code Section 83(b), and (ii) if no such election is made, the
taxable event will occur upon expiration of restrictions on transfer at
termination of the Restriction Period and the tax will be measured by the fair
market value of the restricted Common Stock on the date of the taxable event.



11.
Adjustments.  If, after the date of this Agreement, the Common Stock of the
Corporation is, as a result of a merger, reorganization, consolidation,
recapitalization, reclassification, split-up, spin-off, separation, liquidation,
stock dividend, stock split, reverse stock split, property dividend, share
repurchase, share combination, share exchange, issuance of warrants, rights or
debentures or other change in corporate structure of the Corporation, increased
or decreased or changed into or exchanged for a different number or kind of
shares of stock or other securities of the Corporation or of another
corporation, then:



 
(a)
there automatically will be substituted for each share of restricted Common
Stock for   which the Restriction Period has not ended granted under the
Agreement the number and kind of shares of stock or other securities into which
each outstanding share is changed or for which each such share is exchanged; and



 
(b)
the Corporation will make such other adjustments to the securities subject to
provisions of the Plan and this Agreement as may be appropriate and equitable;
provided, however, that the number of shares of restricted Common Stock will
always be a whole number.



12. 
Notices.  Each notice relating to this Agreement must be in writing and
delivered in person or by registered mail to the Corporation at its office, 201
East Fourth Street, Suite 1900, Cincinnati, Ohio 45202, attention of the
Secretary, or at such other place as the Corporation has designated by
notice.  All notices to the Director or other person or persons succeeding to
his or her interest will be delivered to the Director or such other person or
persons at the Director's address below specified or such other address as
specified in a notice filed with the Corporation.



13. 
Determinations of the Corporation Final.  Any dispute or disagreement which
arises under, as a result of, or in any way relates to the interpretation or
construction of this Agreement will be determined by the Board of Directors of
the Corporation or by a committee appointed by the  Board of Directors of the
Corporation (or any successor corporation).  The Director hereby agrees to
accept any such determination as final, binding and conclusive for all purposes.

 
 
3

--------------------------------------------------------------------------------

 
 
14. 
Successors.  All rights under this Agreement are personal to the Director and
are not transferable except that in the event of the Director's death, such
rights are transferable to the Director's legal representatives, heirs or
legatees.  This Agreement will inure to the benefit of and be binding upon the
Corporation and its successors and assigns.



15.
Obligations of the Corporation.  The liability of the Corporation under the Plan
and this Agreement is limited to the obligations set forth therein.  No term or
provision of the Plan or this Agreement will be construed to impose any
liability on the Corporation in favor of the Director with respect to any loss,
cost or expense which the Director may incur in connection with or arising out
of any transaction in connection therewith.



16.
Governing Law.  This Agreement will be governed by and interpreted in accordance
with the laws of the State of Ohio.



17.
Plan.  The First Financial Bancorp. 2009 Non-Employee Director Stock Plan (the
"Plan") will control if there is any conflict between the Plan and this
Agreement and on any matters that are not contained in this Agreement.  A copy
of the Plan has been provided to the Director and is incorporated by reference
and made a part of this Agreement.  Capitalized terms used but not specifically
defined in this Agreement will have the definitions given to them in the Plan.



18.
Entire Agreement.  This Agreement and the Plan supersede any other agreement,
whether written or oral, that may have been made or entered into by the
Corporation and/or any of its subsidiaries and the Director relating to the
shares of restricted Common Stock that are granted under this Agreement.  This
Agreement and the Plan constitute the entire agreement by the parties with
respect to such matters, and there are no agreements or commitments except as
set forth herein and in the Plan.



19.
Captions; Counterparts.  The captions in this Agreement are for convenience only
and will not be considered a part of or affect the construction or
interpretation of any provision of this Agreement.  This Agreement may be
executed in any number of counterparts, each of which will constitute one and
the same instrument.



IN WITNESS WHEREOF, this Agreement for Restricted Stock Award has been executed
and dated by the parties as of the date first set forth above.


FIRST FINANCIAL BANCORP.
   
By:
 
Title:
President & CEO
     
 
 
Signature of Director



 
4

--------------------------------------------------------------------------------

 


I hereby direct that all vested cash dividends to which I am entitled on my
shares of restricted Common Stock under the foregoing Agreement as well as all
notices and other written communications in connection with such shares be
mailed to me at the following address:



       
Name of Director
                
Street Address
                
City, State, and Zip Code
                
Social Security Number
                
Signature of Director
 

 
 
5

--------------------------------------------------------------------------------

 